Citation Nr: 0946233	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  02-10 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.	Entitlement to an extraschedular rating for the Veteran's 
service-connected lower back disorder, which has been rated 
as 20 percent disabling prior to September 23, 2002, and 
which has been rated as 60 percent disabling since September 
23, 2002.    

2.	Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disabilities.    


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran had active service from July 1962 to June 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
following a Remand from the United States Court of Appeals 
for Veterans Claims (Court).  This matter was originally on 
appeal from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana. 

In a December 2004 decision, the Board denied several claims 
which are not currently on appeal.  In that decision the 
Board also granted an increased evaluation of 20 percent for 
lumbosacral strain with degenerative disc disease at L5-S1, 
prior to September 23, 2002, and an increased evaluation of 
60 percent for lumbosacral strain with degenerative disc 
disease at L5-S1, from September 23, 2002.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285-5295 (2001); 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, and Diagnostic Codes 5235-5243 (2009).  In that 
decision, the Board also remanded the Veteran's claim for a 
TDIU.    

The Veteran appealed the Board's December 2004 decision to 
the Court.  In an October 2006 decision, the Court set aside 
and remanded the Board's determinations regarding 
extraschedular consideration for the Veteran's service-
connected lower back disorder.  The Court affirmed the 
Board's decision with respect to the other matters that were 
then on appeal.  

In response to that decision, the Board remanded this matter 
in June 2007 to the VA Director of Compensation and Pension 
Service, who replied in an undated statement of record.  In 
short, the Director found an extraschedular rating 
unwarranted here.  

The Veteran's claim for a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The VA Director of Compensation and Pension Service has found 
that an extraschedular rating is unwarranted in this matter.  


CONCLUSION OF LAW

An extraschedular rating is not warranted in this matter.  38 
C.F.R. §§ 3.321(b), 4.16(b) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In its October 2006 decision, the Court limited the Board's 
review to consideration of whether the Veteran was entitled 
to an extraschedular rating for his service-connected low 
back disability.  As such, the Court did not disturb the 
Board's finding that, on a schedular basis, the Veteran was 
not entitled to a disability rating higher than 20 percent 
prior to September 23, 2002, or to a disability rating higher 
than 60 percent after September 23, 2002.  

The governing criteria for an extraschedular award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008).    

The Board is obligated to review all evidence of record and 
to identify all potential theories of entitlement, to include 
entitlement to an extraschedular rating.  But the Board is 
precluded by regulation from assigning an extraschedular 
rating in the first instance.  Floyd v. Brown, 9 Vet. App. 
88, 96 (1996).      

As such, following the Court remand, the Board referred this 
matter in June 2007 for consideration of an extraschedular 
rating.  In an undated response of record, the VA Director of 
Compensation and Pension Service (Director) found that an 
extraschedular rating was unwarranted under either 38 C.F.R. 
§ 3.321 or § 4.16.    

In the response, the Director stated that the claims folder 
had been reviewed.  The Director discussed the medical 
evidence of record detailing the nature of the Veteran's back 
disorder.  The Director noted the evidence indicating that, 
as a result of the service-connected lower back disorder, the 
Veteran experiences lower back pain and radiculopathy.  The 
Director also discussed medical evidence indicating that the 
Veteran had significant strength and range of motion in his 
lower back and lower extremities.  And the Director discussed 
the evidence of record indicating that the Veteran was not 
unemployable because he was capable of sedentary employment.  

In closing, the Director found that the medical evidence of 
record did not demonstrate an exceptional or unusual 
disability picture that rendered application of the schedular 
rating criteria impractical.  The Director expressly found 
that the 20 percent schedular rating under Diagnostic Codes 
5293 and 5295 adequately compensated the Veteran for his 
limitations prior to September 23, 2002.  And the examiner 
found that the 60 percent schedular rating under Diagnostic 
Code 5293 adequately compensated the Veteran for his 
limitations after September 23, 2002.  See 38 C.F.R. § 4.71a 
(2001).  As such, the Director found an extraschedular rating 
unwarranted under 38 C.F.R. § 3.321.  

The Board finds the Director's decision to be consistent with 
the evidence of record, and with the Board's decision in 
December 2004.  The assignment of an extraschedular rating is 
unwarranted here therefore.    
 
The Board notes that the Director also found an 
extraschedular rating unwarranted here under 38 C.F.R. 
§ 4.16(b) as the Veteran meets the rating schedule 
requirements for TDIU consideration under § 4.16(a).  




ORDER

Entitlement to an extraschedular rating for the Veteran's 
service-connected lower back disorder is denied.  


REMAND

Since February 2001, the Veteran has claimed entitlement to a 
TDIU.  

The Veteran is currently service connected for his lower back 
disorder at 60 percent disabling, for a shell fragment wound 
to the right calf at 20 percent disabling, for a shell 
fragment wound to the left foot at 10 percent disabling, and 
for a shell fragment wound to the right thigh at 10 percent 
disabling.  

In its December 2004 remand, the Board requested additional 
medical inquiry into the Veteran's claim for a TDIU.  In 
response, VA provided the Veteran with a VA compensation 
examination in November 2005.  In the report of record, which 
was signed by the examiner in January 2006, the examiner 
found the Veteran to be employable.  

Though the Board finds this VA report and opinion responsive 
to the December 2004 remand, the Board nevertheless finds 
more recent medical inquiry necessary into the TDIU issue.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (finding that 
fulfillment of the statutory duty to assist includes the 
conduct of a thorough and contemporaneous medical 
examination).  

Accordingly, the case is REMANDED for the following action:

1.  To the extent feasible, the RO should 
arrange for an appropriate examination in 
order to determine the nature and 
severity of the Veteran's service-
connected disorders.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  Any indicated diagnostic tests and 
studies should be accomplished.        

2.  The examiner should then advance an 
opinion on whether the Veteran is unable 
to secure or follow a substantially 
gainful occupation as a result of his 
service-connected disabilities.     

3.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the Veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the Veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


